Citation Nr: 0917675	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-26 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hydronephrosis with 
kidney damage, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a herniated disc of 
the lower spine, to include as due to herbicide exposure.

3.  Entitlement to service connection for a prostate 
condition, to include as due to herbicide exposure.

4.  Entitlement to service connection for a liver disorder, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1977. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Indianapolis, Indiana, (hereinafter RO).  

With respect to the issue of entitlement to service 
connection for a perforated right ear drum that was addressed 
in the May 2005 statement of the case, no timely specific 
disagreement to this issue was presented by the Veteran in 
his May 2005 Substantive Appeal or thereafter, and the issue 
was not raised by the Veteran or his representative in any 
correspondence, or at the November 2006 hearing, following a 
grant of service connection for tinnitus at a disability 
rating of 10 percent in September 2006.  It is noted also 
that service connection has been granted for hearing loss in 
the right ear, and that in a February 2007 statement 
clarifying the issues the Veteran wished to be addressed by 
the RO, the issue of service connection for a perforated 
right ear drum was not listed as an issue the Veteran wanted 
to pursue.  The Veteran's representative also specifically 
stated therein that the Veteran was not requesting increased 
compensation for his right ear hearing loss.  

From the above, it appears that even if the Veteran 
originally desired appellate review of the issue, this was 
obviated by the grant of service connection for tinnitus at a 
10 percent rating.  See also 38 C.F.R. § 4.14; Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) ("The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity.")  As such, the Board will proceed 
with an adjudication of the issues listed on the first page 
of this decision. 


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and 
did not serve along the demilitarized zone (DMZ) in Korea 
during the period in which exposure to Agent Orange is 
presumed; there is no evidence from the service department 
documenting exposure to herbicides.  

2.  Hydronephrosis with kidney damage, and lower spine, 
prostate, and liver disorders are not shown during service.

3.  There is no competent evidence linking a current 
disability associated with hydronephrosis with kidney damage, 
or lower spine, prostate, or liver disorders to service.  

4.  Prostate cancer is not currently demonstrated.  


CONCLUSIONS OF LAW

1.  Hydronephrosis with kidney damage was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2.  A herniated disc of the lower spine was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred as due to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

3.  A prostate condition was not incurred in or aggravated by 
service and may not be presumed to have been so incurred as 
due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 

4.  A liver disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred as 
due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in multiple letters dated from December 2002 to 
May 2008, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates, to 
include by letter dated in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  

Although some of the letters were not sent until after the 
initial adjudication of the claims, they were followed by 
readjudication and the issuance of a supplemental statement 
of the case (SSOC) and statement of the case (SOC) in April 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  The actions of 
the RO have served to provide the Veteran with actual notice 
of the information needed to prevail in his claims, and the 
RO has not committed any notification error that has affected 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA outpatient and private treatment records, and the 
Veteran's own statements he presented.  The Veteran was also 
afforded VA compensation and pension examinations in March 
2003.  Thus, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cancer, cirrhosis of the liver, 
and arthritis, for which service connection may be presumed 
if the disorder is manifested to a degree of 10 percent or 
more within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The law provides that "a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  The evidence does not show, and the Veteran does 
not contend, that he served in the Republic of Vietnam.  

Also, the Department of Defense (DoD) has confirmed that the 
herbicide Agent Orange was used from April 1968 through July 
1969 along the Korean DMZ to defoliate the fields of fire 
between the front line defensive positions and the south 
barrier fence.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north 
of the civilian control line.  There is no indication that 
the herbicide was sprayed in the DMZ itself.  Both the 2nd 
and 7th Infantry Divisions, United States Army, had units in 
the affected area at the time Agent Orange was being used.  
Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  If it is determined that a 
Veteran who served in Korea during this time period belonged 
to one of the units identified by DoD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C; 
see also Veterans Benefits Administration (VBA) "Fact 
Sheet" distributed in September 2003.  While the Veteran 
served in Korea, his service therein was well after 1968 and 
1969, as his active duty did not begin until July 1971, and 
he claims that his service in Korea, while involving duty 
along the DMZ, occurred from August 1975 to July 1976.  See 
November 2006 hearing transcript.

Regulations provide that if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes),  Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

In this case, it is not shown or contended that the Veteran 
has prostate cancer and, as indicated above, the Veteran's 
service was not coincident with that for which Agent Orange 
exposure is presumed.  There is otherwise no evidence that 
the Veteran was exposed to Agent Orange during service.  In 
this regard, the service department was contacted to 
determine if there was any evidence of exposure to herbicides 
Agent Orange, and the response in January 2003 was that there 
were no records of in-service exposure to herbicides. 
Nonetheless, service connection may be granted if the 
evidence shows that the conditions for which service 
connection is claimed are otherwise related to service.  
McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).   

Reviewing the service treatment records, to include the 
reports from the March 1977 separation examination and 
medical history collected at that time, none of these reports 
reflect any reference to hydronephrosis or kidney damage or 
lower spine, prostate, or liver disorders.  At his November 
2006 hearing, the Veteran reported that he had no treatment 
during service for any kidney dysfunction, a spine disorder 
or a prostate disorder.  

The post service evidence includes reports from private 
hospitalization in May 1984 for what was described as a 
congenital left ureteropelvic junction obstruction secondary 
to a stenotic proximal left ureter.  These reports reflect a 
history of "massive" hydronephrosis of the left kidney 
which first became apparent in August 1980 when the Veteran 
was hospitalized for multiple contusions and abrasions 
sustained in an automobile accident.  The post service 
evidence also includes clinical evidence dated from 2002 
reflecting evidence of hydronephrosis and degenerative 
changes of the lumbar and lower thoracic spine. 

A March 2003 VA genitourinary examination showed the Veteran 
reporting a history of an automobile accident in 1994 and 
that x-rays provided during hospitalization thereafter showed 
left kidney enlargement.  He reported at that time that he 
had no kidney complaints during his time in the military.  
Following the VA examination, the diagnosis was status post 
successful kidney surgery "unrelated to military service."  
At a March 2003 VA spine examination, the Veteran reported no 
in-service trauma to the back and that his back pain began in 
1994.  The diagnosis was degenerative disc disease of the 
lumbar region per x-ray secondary to a motor vehicle accident 
in 1994.  A review of the remaining clinical evidence reveals 
no competent evidence linking hydronephrosis with kidney 
damage, or lower spine, prostate, or liver disorders to 
service.  

As for the Veteran's assertions that the disabilities for 
which service connection is claimed are related to service, 
to include as a result of exposure to herbicides, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, and given the 
silent service treatment reports and lack of any competent 
evidence linking hydronephrosis with kidney damage, or lower 
spine, prostate, or liver disorders to service, the claims 
for service connection for these conditions must be denied.  
Hickson, supra.   

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection for hydronephrosis with kidney damage, 
and lower spine, prostate, and liver disorders, the doctrine 
is not for application.  Gilbert, supra.  
 
ORDER

Entitlement to service connection for hydronephrosis with 
kidney damage, to include as due to herbicide exposure, is 
denied.   

Entitlement to service connection for a herniated disc of the 
lower spine, to include as due to herbicide exposure, is 
denied. 

Entitlement to service connection for a prostate condition, 
to include as due to herbicide exposure, is denied. 

Entitlement to service connection for a liver disorder, to 
include as due to herbicide exposure, is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


